EXHIBIT SCHAWK, INC. FIRST AMENDMENT Dated as of June 11, 2009 to NOTE PURCHASE AND PRIVATE SHELF AGREEMENT Dated as of January 28, 2005 Re: $10,000,000 4.81% Series C Senior Notes Due January 28, 2010 $20,000,000 4.99% Series D Senior Notes Due January 28, 2011 and $20,000,000 5.17% Series E Senior Notes Due January 28, 2012 of Schawk, Inc. DATED AS OF JUNE 11, 2009 FIRST AMENDMENT TO NOTE AGREEMENT THIS FIRST AMENDMENT dated as of June 11, 2009 (the or this “First Amendment”) to the Note Purchase and Private Shelf Agreement dated as of January 28, 2005 is between SCHAWK, INC., a Delaware corporation (the “Company”), and each of the institutions which is a signatory to this First Amendment (collectively, the “Noteholders”). RECITALS: A.The Company and each of the Noteholders have heretofore entered into the Note Purchase and Private Shelf Agreement dated as of January 28, 2005 (as the same may be amended, modified and supplemented from time to time, the “Note
